Conviction for selling intoxicating liquor; punishment, one year in the penitentiary.
There are two bills of exception in the record. The first was to the refusal of a continuance. This bill is qualified by the court and in view of said qualification and the contents of the bill, we are of opinion that no diligence appears as to the absent witnesses. The other bill was to comments made upon the occupation of the appellant. We do not think such comment to be outside the record, nor of such injurious character as to demand a reversal.
The facts sufficiently show a sale of intoxicating liquor by appellant to the prosecuting witness. The defense interposed was that of an alibi. Appellant's sister swore that he was in Houston, Harris county, at the time of the alleged sale in Walker county. The testimony of the State as to the fact of a sale was positive. The jury may have concluded that the date fixed by the prosecution was incorrect, or they may have concluded that the proximity of Walker and Harris counties was such as that the appellant could have been in Harris county on the day of the 2nd, and could have been in Walker county, between which and Harris county there lies but one *Page 85 
county of the State, on the night of the 2nd at which time it is shown by the State's testimony the alleged sale was made. We believe the record shows no trial error, and that the testimony supports the verdict and judgment.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.